DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2013153677 (‘677) in view of JP2016067329 (‘329).
The ‘677 reference disclose a method and apparatus for making water/ excrement absorbing granules by granulating material in a granulation machine in which the material is extruded through a die whole having a core (shaft) at its center and then cutting the extruded material to for a granule with a through that extends therethrough (see abstract; paragraphs 0002 and 0015).  The ‘677 reference does not mention coating, however, it would have been obvious to one of ordinary skill in the art to coat the granules of the ‘677 reference because the ‘329 reference teaches to coat granular material that is used as water/excrement absorbing granules (see paragraphs 0013-0017).  The extent to which core extends in the die thickness would have been obvious to one of ordinary skill in the art from routine experimentation in order to provide ease of material flow into the die and providing structure for the through hole in the granule.  The coverage of the granule with the coating would have been obvious tone of ordinary skill in the art as ‘329 indicates that the granule may entirely covered or partially covered (paragraph 0016).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2013153677 (‘677) in view of JP2016067329 (‘329) as applied to claims 1-7, 9-14 and 19-20 above, and further in view of GB2008612 (‘612).
	The ‘329 reference discloses forming granules of different diameters.  Different dies are used to make each.  Using a single die to make the different diameter granules would have been obvious to one of ordinary skill in the art because granulation devices can have multiple diameter holes on the die to produce granules with different diameters as evidenced by ‘612 (Fig. 5 and page 4, lines 20-34).  Use of a granulation machine with a rotation axis that is positioned center through the die and a roller that presses granulation material through the die hole while rotating about the axis would have been obvious to one of ordinary skill in the art as this is a well known granulation machine as evidenced by ‘612 (Fig. 4). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, and 15-16 of U.S. Patent No. 10,945,409 in view of JP 2013153677. Claims 1, 9-11 and 15-16 of 10,945,409 teach a method and apparatus of forming absorption granules using a granulation device and a coating device.  The patent does not indicate to use a core in the die hole of the granulation device, however, doing so would have been obvious to one of ordinary skill in the art in order to form granules with a through hole because the through hole will provide greater surface area for absorption and it is known in the art to use a core in the die hole for such a purpose as evidenced by JP 2013153677.  The extent to which core extends in the die thickness would have been obvious to .

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art not used in the rejections shown granulation techniques.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743